Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
 	Claims 1-4, 6, 8, 16, 18, 26 and 34-47 are pending. 
This application is a continuation of U.S. application 15/028,997, now Patent 10,293,031, which is U.S. National Phase Application under 35 U.S.C. §371 of International Patent Application No. PCT/US14/60654, filed October 15, 2014, which claims priority to U.S. Provisional Patent Application No. 61/891,632, filed October 16, 2013.
The first line of the specification requires updating.

Response to Amendment
The amendment has led to new rejections below. However, the art does not teach that the composition as taught by Millian leads to expression profiles of hypertrophic chondrocytes. 

Claim Objections
Claims 1, 4, 6, 16, 37 and 38 are objected to because of the following informalities:  Independent limitations require their own articles. Hence, “activity” in claim 1 and claim 34 require “the”. This is true of “cells” in claims  4, 6, 37 and 38 as well as microRNA in claim 16 which requires the article “a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8, 16, 18, 26 and 34-43 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new rejection necessitated by applicants’ amendment. 
Several amendments introduce new matter by lacking sufficient description in the specification. The first of these amendments state that the “the composition targets” “nucleus pulposus cells”. The second of these amendments state that the modified cell results in a np cell “having a gene expression profile of hypertrophic chondrocytes”. However, these are neither supported by the art or the specification. Regarding the first of these amendments, there is no teaching of how the compositum can target an np cell. It is not clear what components would mediate this given the lack of such teachings as well. The composition simply consists of two agents, one encodes a TNAP an the second an agent that downregulates either PC-1 or ANK. The composition is according to the specification designed to be introduced into a subject or in tissue ex vivo. As to means to create a composition that targets the NP, it is not found in the specification. As to the second component added by the amendment, there is no teaching of an expression profile of hypertrophic chondrocytes. The specification teaches the identification of markers of either hypertrophic or chondrocytes and a detection of either. This is not the same as a gene expression profile of hypertrophic chondrocytes. 

[0215] Gene expression was analyzed by polymerase chain reaction. Genes that were analyzed for expression were inhibitors of mineralization, ANKH and ENPP-1, chondrocyte markers, aggregan (ACAN) and collagen II (COL2A1), and hypertrophic markers, runx2 (RUNX2), collagen X (COL10A1), metallomatrix protein 13 (MMP13), and collagen I (COL1A1).

[0218] FIG. 15 shows the fold change of mRNA of chondrocyte markers ACAN and COL2A1. Cells that over-expressed TNAP and TNF-α down-regulated both ACAN and COL2A1 at the later time point of 10 days. Additionally, cells infected with only TNAP, and TNAP and shANKH also down regulated COL2A1 at 10 days.
[0219] FIGS. 16 and 17 show the fold change of mRNA of hypertrophic markers. RUNX2 and COL10A were up-regulated after 72 hours in cells over-expressing TNAP and TNF-α in mineralization medium. RUNX2, COL10A1, and MMP13 were also up-regulated in TNAP/shANK cells after 10 days in mineralization medium.

The MPEP teaches, “New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). (see e.g. MPEP 2105). In these cases, the specification does not describe these limitations and hence the claims recite New Matter. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 44-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The term “cells” encompassed by the specification (¶0020 or 0054 and 0137).  The scope of the claims, therefore encompasses a human being, which is non-statutory subject matter. As such, the recitation of the limitation “non-human” or “isolated” would be remedial. See 1077 O.G. 24, April 21, 1987.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633